Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Following his separation from employment as a research sci*672entist under nondisqualifying circumstances, claimant’s application for unemployment insurance benefits was denied on the ground that he lacked total unemployment. The record reveals that claimant subsequently was appointed as a visiting scientist, without pay, and was allowed to use the employer’s staff, library and office in order to continue the research he had begun while previously employed. Furthermore, the employer reimbursed claimant for his travel expenses in connection with his research. While claimant contends that it was necessary to continue his research activities in order to enhance his job search effort, under these circumstances we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant had more than a mere association with the employer and therefore was ineligible to receive benefits (cf., Matter of Vartanian [Sweeney], 232 AD2d 711, appeal dismissed 89 NY2d 938; Matter of Slayton [Roberts], 96 AD2d 1005).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.